Citation Nr: 1609442	
Decision Date: 03/09/16    Archive Date: 03/15/16

DOCKET NO.  12-19 934	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a previously denied claim of entitlement to service connection for genitourinary disorders.  

2.  Whether new and material evidence has been submitted to reopen a previously denied claim of entitlement to service connection for residuals of a back injury.  

3.  Entitlement to service connection for bilateral hearing loss.  

4.  Entitlement to service connection for infertility/sterility, to include as due to radiation exposure.  


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Devon Rembert-Carroll, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1961 to May 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

In December 2015 the Veteran testified before the undersigned Veterans Law Judge and a copy of the transcript is of record.  

The Board notes that the Veteran filed, in relevant part, to reopen the previously denied claims of genitourinary disorders, epididymitis P.O. residuals, urethral stricture and a dorsal spine condition.  Additionally, the Veteran filed a claim for service connection for status lumbar laminectomy.  The Board acknowledges that a change in diagnosis or the specificity of the claim must be carefully considered in determining whether the claim is based on a distinct factual basis.  Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008).  In Boggs, the United States Court of Appeals for the Federal Circuit found that a claim for one diagnosed disease or injury cannot be prejudiced by a prior claim for a different diagnosed disease or injury, when it is an independent claim based on distinct factual bases.  However, the United States Court of Appeals for Veterans Claims (Court) clarified in Velez v. Shinseki, 23 Vet. App. 199 (2009) that the focus of the analysis must be whether the evidence truly amounted to a new claim based upon a different diagnosed disease or whether the evidence substantiates an element of a previously adjudicated matter.

The record reflects that in addition to the above noted claims to reopen, the Veteran was also previously denied service connection for residuals of a back injury and a prostate condition.  The record also reflects that the Veteran has repeatedly attributed his genitourinary disorders and back problems to injuries in service.  As such, the Board has broadened the scope of these present claims and recharacterized the issues as seen on the title page because they turn upon essentially the same history, factual bases, and claimed symptomatology as was considered in the prior final rating decisions.  See Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009); see also Brokowski v. Shinseki, 23 Vet. App. 79 (2009).  

This appeal was processed using the Veterans Benefits Management System (VBMS).  A review of the Veteran's Virtual VA claims file reveals VA treatment records dated March 2000 to March 2013.  

The issue of entitlement to service connection for infertility/sterility, to include as due to radiation exposure is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a rating decision issued in May 2000, the RO denied the Veteran's claim of entitlement to service connection for a prostate condition; this decision was not appealed and became final.

2.  Evidence submitted since the May 2000 rating decision is duplicative, cumulative, and redundant of the evidence previously of record and does not raise a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for genitourinary disorders.

3.  In a rating decision issued in July 2002, the RO denied the Veteran's claim of entitlement to service connection for a dorsal spine condition; this decision was not timely appealed and became final.

4.  Evidence submitted since July 2002 rating decision is duplicative, cumulative, and redundant of the evidence previously of record and does not raise a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for residuals of a back injury.

5.  The Veteran's bilateral hearing loss did not manifest during, or as a result of, active military service.


CONCLUSIONS OF LAW

1.  The May 2000 rating decision, which denied the Veteran's claim of service connection for a prostate condition, is final.  38 U.S.C.A. §§ 5103, 5103A, 7105(c) (West 2014); 38 C.F.R. §§ 3.104(a), 20.302(a), 20.1103 (2015).
 
2.  New and material evidence has not been received to reopen the previously denied claims of entitlement to service connection for genitourinary disorders.  38 U.S.C.A. §§ 5108, 7105(c) (West 2014); 38 C.F.R. §§ 3.156(a) (2015).

3.  The July 2002 rating decision, which denied the Veteran's claim of entitlement to service connection for a dorsal spine condition, is final.  38 U.S.C.A. §§ 5103, 5103A, 7105(c) (West 2014); 38 C.F.R. §§ 3.104(a), 20.302(a), 20.1103 (2015).

4.  New and material evidence has not been received to reopen the previously denied claims of entitlement to service connection for residuals of a back injury.  38 U.S.C.A. §§ 5108, 7105(c) (West 2014); 38 C.F.R. §§ 3.156(a) (2015).

5.  The criteria for entitlement to service connection for bilateral hearing loss are not met. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2015).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to provide the Veteran notification of the information and evidence necessary to substantiate the claim submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).  

For claims to reopen, the VA is required to provide the Veteran with generic notice - that is, the type of evidence needed to substantiate the claim.  See VAOPGCPREC 6-2014 (Nov. 21, 2014); see also Wilson v. Mansfield, 506 F.3d 1055 (Fed. Cir. 2007); Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  These notice requirements were accomplished in a letter sent in February 2011.

In regards to the Veteran's claim for service connection, these notice requirements were also accomplished by way of the February 2011, issued prior to the initial rating decision.  The letter also included notice of the type of evidence necessary to establish a disability rating or effective date for the issues under consideration, pursuant to the holding in Dingess/Hartman v. Nicholson, 19 Vet App 473 (2006).

VA also has a duty to assist the Veteran in the development of a claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  Here, the Veteran's service treatment records, personnel records, Social Security Administration (SSA) records and post-service VA and private treatment records have been associated with the claims file.  Additionally, the Veteran has not identified any records that have not been requested or obtained.  

In regards to the Veteran's claims to reopen, the Board notes that the duty to assist by arranging for a VA examination or obtaining a medical opinion does not attach in a claim to reopen until/unless the previously denied claim is reopened.  38 C.F.R. § 3.159(c)(4)(iii).  See Paralyzed Veterans of America, et. al., v. Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003).  As the Board has determined that the claims may not be reopened, a discussion of the necessity and/or adequacy of examination reports is not necessary. 

In regards to the Veteran's claim for bilateral hearing loss, the Veteran was afforded a VA examination in June 2011.  The Board finds that the VA examination report is adequate because the conclusions are based on clinical evaluations, interview of the Veteran, and review of the Veteran's medical history.  See Nieves-Rodriquez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

As previously noted, the Veteran was provided an opportunity to set forth his contentions during a hearing before the undersigned in December 2015.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that a Veterans Law Judge (VLJ) who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the undersigned VLJ specifically noted the issues on appeal, clarified the Veteran's contentions, and explained the requirements for substantiating his claims.  As such, the Board finds that the undersigned VLJ complied with the aforementioned hearing duties.

The Board thus finds that all necessary development has been accomplished and appellate review may proceed.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

New and Material Evidence

General Legal Criteria

Under 38 U.S.C.A. § 5108, "[i]f new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim." 

Under 38 C.F.R. § 3.156(a), evidence is considered "new" if it was not previously submitted to agency decision makers.  "Material" evidence is evidence which, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  For the purpose of determining whether a case should be reopened, the credibility of the evidence added to the record is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  In Shade v. Shinseki, 24 Vet. App. 110, 117 (2010), the Court held that, when evaluating the materiality of newly submitted evidence, the Board should not focus solely on whether the evidence remedies the principal reason for denial in the last prior decision, but rather should focus on whether the evidence, taken together, could at least trigger the duty to assist by providing a medical opinion.

Genitourinary Disorders

Historically, the Veteran's claim for service connection for genitourinary disorders, epididymitis post-operative, and residuals urethral stricture was denied in a September 1977 rating decision.  The RO concluded that the Veteran's genitourinary disorders existed prior to service without evidence of permanent aggravation and that the post-service surgical intervention was not related to service but rather the natural progress of the pre-service disorders.  The Veteran was provided notice of the decision and his appellate rights.  No evidence pertaining to this issue was associated with the claims file within a year of the rating decision.  The rating decision became final. 

A March 1984 notice of decision letter noted that a treatment record from Dr. G.C. was considered.  Thereafter, in a May 2000 rating decision, the RO denied reopening the Veteran's claim for a prostate condition and concluded new and material evidence had not been submitted to reopen the claim.  The Veteran was notified of that decision and of his appellate rights by way of a letter sent to him on June 30, 2000.  He did not appeal that decision and no additional evidence pertinent to the issue was associated with the claims folder within one year of the decision.  See 38 C.F.R. § 3.156(b) (2015); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  Thus, the May 2000 rating decision became final based on the evidence then of record.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2015).

The relevant evidence of record at the time of the May 2000 rating decision included the Veteran's service treatment records that show he was treated for epididymitis, orchitis and that the Veteran had genitourinary issues as a child; a February 1972 private treatment record that shows the Veteran underwent surgery for a urethral stricture and urinary tract infection; private treatment records dated August 1973 to March 1984 that show the Veteran was treated for prostatitis and chronic urethral stricture; a June 1977 statement in which the Veteran reported he fell trimming trees and was in the hospital for three weeks; and an August 1988 VA examination that shows the Veteran reported prostate problems and was diagnosed with chronic prostatitis residuals TVR (target vessel revascularization).

The Veteran filed a claim to reopen in November 2010.  The evidence submitted since the May 2000 rating decision includes a February 2010 statement in which the Veteran reported he injured himself when he fell from a tree; VA treatment records dated March 2000 until March 2013 that show the Veteran was treated for GU issues; and the December 2015 Board hearing transcript in which the Veteran testified that he had swelling of the testicles in service.    

First, the Board finds that the Veteran's reports that he injured himself trimming trees and that he suffered from swollen testicles in service to be cumulative of the evidence considered at the time of the May 2000 rating decision.  Such cumulative evidence does not meet the regulatory definition of new and material evidence under 38 C.F.R. § 3.156.  

The Board does find that some of the evidence received since the May 2000 rating decision is new in that it was not previously of record.  Particularly, the VA treatment records that show the Veteran has continued to receive treatment for genitourinary issues.  However, the newly submitted evidence is not material as it does not provide evidence that the Veteran's genitourinary disorders were aggravated by his military service or are otherwise related to the Veteran's military service.  As the additional evidence is not new and material, the claim of service connection for genitourinary disorders is not reopened.

Residuals Back Injury

Historically, a March 1984 rating decision denied the Veteran's claim for service connection for residuals of a back injury.  The RO concluded that the evidence showed the Veteran received a minor back injury during service with no subsequent symptoms for many years.  The RO further concluded that a back condition was not shown to be related to service.  

The Veteran's claim for pension benefits was denied in a November 1984 rating decision.  Notice of the denial was provided in November 1984.  A May 2000 rating decision denied entitlement to service connection for a dorsal spine condition.  The RO concluded that the Veteran's claim was not well grounded and noted the Veteran's service treatment records were negative as to any complaints of, or treatment for, this condition.  

The Veteran's claim was reconsidered based on a change in law.  In a July 2002 rating decision, the RO denied entitlement to service connection for a dorsal spine condition.  The RO concluded that there was no evidence of a dorsal spine injury in service.  The Veteran was notified of that decision by way of a letter dated July 29, 2002.  The Veteran filed a notice of disagreement in August 2002 and was provided with a statement of the case in March 2003.  However, the Veteran did not submit a timely substantive appeal and the decision became final.  See 38 C.F.R. § 19.32 (2015).

The evidence of record at the time of the July 2002 rating decision included the Veteran's service treatment records that show he was treated for pain in his lower back after lifting and feeling his back pop; a June 1977 statement in which the Veteran reported that he fell trimming trees and he was in the hospital for three weeks; an October 1977 private treatment record that shows the Veteran was treated for degenerative changes at L2-3 and suspected right side disc herniation at the L4-L5 level and possibly at L5-S1; an October 1979 letter that shows the Veteran sued his employer for a work related back injury; a September 1980 private treatment record that shows the Veteran had a history of a work back injury in 1976 and had two lumbar fusions; a January 1984 statement from the Veteran that since the US Army told his employer he injured his back in the military he should be service-connected for his back; a March 1984 statement from a private physician that shows the Veteran was treated in April 1975 for early degenerative arthritis of the mid lumbar spine; an August 1984 VA examination x-ray that showed previous lumbar surgery and orthopedic fusion; an October 1984 VA back examination that diagnosed status post lumbar laminectomy and spinal fusion of L5 to S1 disc with residual symptoms of radicular neuropathy involving  L5, S1 nerve roots, bilaterally, post op low back syndrome, and chronic myofascitis of lumbar musculature; an August 1988 VA examination that shows the Veteran reported back and leg problems; and a March 2000 general VA examination that diagnosed status post lumbar laminectomy with radiculopathy.

The Veteran filed a claim to reopen in November 2010.  Evidence submitted since the July 2002 rating decision includes a February 2010 statement that he injured himself when he fell from a tree; a January 2012 statement that the Veteran felt his back pop in service; a March 2012 VA examination that found the Veteran's back disabilities were not related to his military service;  VA records dated March 2000  to March 2013 that show the Veteran was treated for chronic low back pain; and the December 2015 Board hearing in which the Veteran reported that he injured himself twice in service, to include lifting and trimming trees.  

First, the Board finds that the Veteran's reports that he injured himself twice in service to be cumulative of the evidence considered at the time of the July 2002 rating decision.  Again, such cumulative evidence does not meet the regulatory definition of new and material evidence under 38 C.F.R. § 3.156.  

The Board does find that some of the evidence received since the July 2002 rating decision is new in that it was not previously of record, specifically, the VA treatment records and the March 2012 VA examination.  However, the newly submitted evidence is not material as it does not provide evidence that the Veteran's current back disabilities are in any way related to his military service.  Instead, the March 2012 VA examination concludes the Veteran's current back disabilities are not due to his military service.  As the additional evidence is not new and material, the claim of service connection for residuals of a back injury is not reopened.

Service Connection 

General Legal Criteria

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110, 1131. Establishing service connection requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Service connection may also be granted for chronic disabilities if such are shown to have been manifested to a compensable degree within one year after the Veteran was separated from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  As an alternative to the nexus requirement, service connection for these chronic disabilities may also be established through a showing of continuity of symptomatology since service.  38 C.F.R. § 3.303(b).  The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Bilateral Hearing Loss

The Veteran contends that his bilateral hearing loss is related to his military service.  

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385.

Turning to the evidence of record, the June 2011 VA examination shows that the Veteran has a current diagnosis of bilateral hearing loss for VA purposes.  The Veteran's Maryland CNC Word List speech recognition scores were 94 percent in both ears.  The Veteran's puretone thresholds were as follows; 


HERTZ

500
1000
2000
3000
4000
RIGHT
25
25
30
55
75
LEFT
15
15
10
50
55

Second, the Veteran's DD-214 shows that his military occupational specialty was wireman and communication center specialist.  As such, the Board finds that the Veteran's report of noise exposure is consistent with the place, type, and circumstances of his service.  See 38 U.S.C.A. § 1154(a).  Therefore, the claim turns on whether the Veteran's current bilateral hearing loss is related to his in-service noise exposure.

In this regard, the Veteran's service treatment records are absent of any complaints, treatment, or diagnosis of bilateral hearing loss.  The Veteran's June 1961 enlistment report of medical examination shows that the Veteran's voice whisper test was 15/15.  A January 1963 reenlistment report of medical examination shows that the Veteran's ears and drums were noted as normal; no audiogram testing was conducted.  A January 1963 reenlistment report of medical history shows that the Veteran denied ear, nose, or throat trouble, running ears, and hearing loss.  The Veteran's April 1969 separation report of medical history shows that the Veteran denied ear, nose, or throat trouble, running ears, and hearing loss.  The Veteran's April 1969 report of medical examination shows that the Veteran's ears and drums were noted as normal.  The Veteran's puretone thresholds were as follows:




HERTZ

500
1000
2000
3000
4000
RIGHT
5
5
5
X
10
LEFT
5
5
5
X
10

Post-service private treatment records are absent of any complaints, treatment or diagnosis of bilateral hearing loss.  

A November 2005 VA treatment record shows that the Veteran denied hearing loss.  

An April 2006 VA treatment record shows that the Veteran was noted as having bilateral hearing loss.    

The Veteran was afforded a VA examination in June 2011.  The Veteran reported being exposed to weapons fire, heavy vehicle noises, generators, communication headsets, and explosions.  The Veteran reported woodworking for recreational noise exposure.  The Veteran also reported that after service, he worked at "NORAD", did road construction, and worked at the railroad.  The examiner concluded that the Veteran's bilateral hearing loss was not caused by or a result of noise exposure or acoustic trauma from service.  The examiner noted that the Veteran's hearing thresholds at the time of separation were within normal limits.  The examiner noted that according to the American College of Occupational Medicine Noise and Hearing Conservation Committee, "a noise induced hearing loss will not progress once noise exposure is stopped".  The examiner also noted the Institute of Medicine Report on noise exposure in the military which concluded that based on current knowledge, noise induced hearing loss (NIHL) occurs immediately.  The examiner explained that is to say that there is no scientific support for delayed onset NIHL weeks, months, or years after the exposure event.  The examiner further explained that given the Veteran's hearing was within normal limits at the time of separation exam, the Veteran's current bilateral hearing loss is not related to noise exposure or acoustic trauma from his military noise exposure.

At the December 2015 Board hearing, the Veteran testified that he was exposed to loud noises while in service.  The Veteran also asserted that in viewing his life span from the military until the time of the hearing he was exposed to the loudest noise in the military.  

Based on the above, the Board finds that the most competent and credible evidence is against a finding of service connection for bilateral hearing loss.  

In this regard, the Board finds the June 2011 VA examination to be highly persuasive to the issue at hand.  The Board notes that the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, his knowledge and skill in analyzing the data, and his medical conclusion.  As is true with any piece of evidence, the credibility and weight to be attached to these opinions are within the province of the adjudicator.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Whether a physician provides a basis for his or her medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion.  See Nieves-Rodriguez, 22 Vet. App. 295 (2008); Prejean v. West, 13 Vet. App. 444, 448-9 (2000).

Here, the June 2011 examiner is a VA audiologist and possesses the necessary education, training, and expertise to provide the requested opinion.  Additionally, the opinion is shown to have been based on a review of the Veteran's claims file, and it is accompanied by a sufficient explanation.  Furthermore, the VA examiner considered and acknowledged the Veteran's lay statements of record in reaching his conclusions.  There is also no medical opinion to the contrary of record.

The Board acknowledges the Veteran's assertions that his bilateral hearing loss is related to his military service.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, determining the etiology of bilateral hearing loss, falls outside the realm of common knowledge of a lay person because it can be due to many different causes and it involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  Determining the level of noise exposure necessary to cause permanent bilateral hearing loss also falls outside the realm of common knowledge of a lay person.  In this regard, while the Veteran can competently report the onset of symptoms, any opinion regarding the nature and etiology of his bilateral hearing loss or whether in-service or post-service noise exposure was or was not severe enough to cause bilateral hearing loss requires medical expertise that the Veteran has not demonstrated.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376 (2007).  As such, the Board assigns no probative weight to the Veteran's assertions that his bilateral hearing loss is in any way related to his military service or that his post-service hearing loss was not sufficient to cause bilateral hearing loss.

Finally, the Board has properly afforded consideration based on presumptive service connection and continuity of symptomatology for the Veteran's bilateral hearing loss.  38 C.F.R. § 3.309(a).  Walker, supra.  However, the Veteran does not contend, and the evidence of record does not show, that the Veteran has had continuous symptoms since service or that his bilateral hearing loss manifested to a compensable degree within one year after his discharge from service in 1969.  Instead, as stated above, the evidence of record is absent of any complaints, treatment, or diagnosis of bilateral hearing loss until April 2006, over 30 years after service.  

For all the foregoing reasons, the Board finds that entitlement to service connection for bilateral hearing loss is not warranted.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

As new and material evidence has not been received, the previously denied claim of entitlement to service connection for genitourinary disorders is not reopened.

As new and material evidence has not been received, the previously denied claim of entitlement to service connection for residuals of back injury is not reopened.

Entitlement to service connection for bilateral hearing loss is denied.


REMAND

In McLendon v. Nicholson, the Court held that the Secretary must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A (d)(2), 38 C.F.R. § 3.159(c)(4)(i).  The third prong, which requires that the evidence of record "indicate" that the claimed disability or symptoms "may be" associated with the established event, is a low threshold.  Id. at 83.

The Veteran contends that he is infertile/sterile due to his military service, to include radiation exposure.  At the December 2015 Board hearing, the Veteran reported that he had been checked and he was sterile.  He claimed he was exposed to radiation emissions from a signal transmitter and radar dish during service.  In response to a question from the Veteran's representative as to whether any doctors determined that his sterility was due to radiation exposure, the Veteran testified as follows:  "Well, they've not really told me a 100 percent that it was, but I'm telling you what, uh, what, uh, their instructors and everything told us at the time, you know, to, to watch what we were doing, but."  In light of the foregoing, the Board finds that VA's duty to assist has been triggered to afford the Veteran a VA examination and nexus opinion to assist him in substantiating his claim.  Id. 

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated him for infertility/sterility since service.  After the Veteran has signed the appropriate releases, those records not already on file should be obtained and associated with the claims folder.  All attempts to procure records should be documented in the file.  If the AMC cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2.  After any new evidence has been associated with the claims file, the Veteran should be scheduled with an appropriate in-person examination to determine whether any infertility/sterility is related to the Veteran's military service.  The entire file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  Any indicated tests and studies must be accomplished.

The examiner is requested to provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's infertility/sterility is etiologically related to military service, to include non-ionizing radiation exposure.  An explanation for all opinions expressed must be provided.  If an opinion cannot be provided without resort to speculation, it must be noted in the examination report, and an explanation provided for that conclusion.
 
3.  After completing the above action, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


